Citation Nr: 1818725	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-26 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement a total disability evaluation based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney 


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision, by the Roanoke, Virginia, Regional Office (RO), which denied the Veteran's claims of entitlement to a rating in excess of 50 percent for PTSD, a compensable rating for bilateral hearing loss and a TDIU.  He perfected a timely appeal to that decision.  

In his substantive appeal (VA Form 9), dated in July 2014, the Veteran requested a Travel Board hearing.  However, in a statement dated in November 2015, the Veteran requested that his hearing be cancelled.  The hearing request is therefore deemed withdrawn.  See 38 C.F.R. § 20.704 (e) (2017).  

In May 2016, the Board granted a 90-day extension for the Veteran's attorney to submit additional evidence and argument following his receipt of a copy of the claims file.  Additional evidence was submitted, but this evidence was not accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2017).  However, as the evidence is not pertinent to the issue decided in this case, a remand is not required for initial AOJ consideration.  The Board observes that the additional evidence is related to the issues of a higher rating for PTSD and unemployability, both of which are being remanded.  

The issues of entitlement to a rating in excess of 50 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The January 2011 VA Audiological examination revealed an average of 38.75 decibel loss in the right ear, with speech recognition of 94 percent, corresponding to Level I hearing; and, for the left ear, an average of 42.5 decibel loss with a speech recognition score of 94 percent, corresponding to Level I hearing.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.16, 4.85, 4.86, Diagnostic Code 6100 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially contends that his service-connected bilateral hearing loss is more disabling than reflected by the current rating assigned by the RO.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Service connection was established for bilateral hearing loss in an August 2008 rating decision.  A noncompensable rating was assigned at that time and has remained in place.  The present appeal involves the Veteran's December 2010 claim for an increased rating.  The Veteran's hearing loss has been rated under the provisions of Diagnostic Code 6100.  In evaluating hearing impairment, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral. Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b).  The evidence of record herein indicates that the Veteran's bilateral hearing loss pattern does not fit the requirements of an unusual pattern of hearing impairment.  

The record reflects that the Veteran was afforded a VA audiological evaluation in January 2011.  At that time, the Veteran reported that he has the most difficulty understanding speech in the presence of background noise or in groups.  The Veteran also reported that he cannot understand people when they are not facing him.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
35
45
55
LEFT

20
45
50
55

The average pure tone threshold was 38.75 in the right ear and 42.5 in the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The pertinent diagnosis was bilateral sensorineural hearing loss, normal to moderately severe.  The examiner stated that Veteran's hearing loss alone should not be a barrier to a wide range of employment settings.  

The results of the examination correspond to Level I hearing in both ears.  See 38 C.F.R. § 4.85 (b).  When those values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered whether a compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  Based on the January audiometric findings, however, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is apparent that the noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  

Based on these results, the Board concludes that a compensable rating for the Veteran's bilateral hearing loss is not warranted.  Although the VA examinations and treatment record show that the Veteran clearly has hearing loss, the audiometric test results do not support entitlement to an increased evaluation for bilateral hearing impairment.  The Board has reviewed all the medical records in the claims file and found that there is no evidence related to hearing loss that supports a higher rating.  

It is apparent that the assigned noncompensable disability evaluation for the appeal period for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  The Board notes that the Veteran's assertions that his hearing is more disabling than currently reflected by the noncompensable rating, and that he has great difficulty hearing.  However, in determining the actual degree of disability, the examination findings are more probative of the degree of impairment.  The January 2011 VA examiner considered the Veteran's complaints regarding the effect on daily activities, and he conducted the required tests.  Significantly, following the VA examination in January 2011, the examiner stated that Veteran's hearing loss alone should not be a barrier to a wide range of employment settings.  Moreover, as noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the numeric designations result in a noncompensable disability evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100.  Accordingly, the noncompensable disability evaluation presently assigned accurately reflects the degree of the Veteran's service-connected hearing impairment for rating purposes.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 6100.  

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b) (1) (2017).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.  

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  

In this case, the Board acknowledges the Veteran's decreased hearing acuity.  The Board notes that the Veteran reported having difficulty understanding speech in group settings or in a setting with background noise.  The examination reports sufficiently describe the functional effects caused by the hearing disability.  These symptoms, however, are consistent with the assigned disability evaluations described above and are not "exceptional."  As the Veteran's hearing loss symptoms are all contemplated by the regular schedular criteria, the first Thun element is not met and referral for extraschedular consideration is not warranted.  

As this case does not present a disability picture not contemplated by the schedular criteria, the Board declines to remand the hearing loss issue for referral for extraschedular consideration.  

For the reasons stated above the Board concludes that the preponderance of evidence is against granting a compensable rating for any period on appeal.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

A compensable rating for bilateral hearing loss is denied.  


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A (2012).  The specific bases for remand are set forth below.  

A.  I/R-PTSD.

The Veteran essentially maintains that his PTSD is more disabling than reflected by the 50 percent rating currently assigned.  The Veteran's attorney has argued that the evidence of record shows that the Veteran continues to experience fits of rage and anger, as well as paranoid thoughts of others, all of which have significantly affected his ability to interact with others in any social or occupational setting.  It was argued that the Veteran's symptoms have precluded him from working in gainful capacity.  Therefore, it is argued that the Veteran's current state of unemployability was partly due to his PTSD symptoms.  

A review of the file reflects that the last examination provided in this case was conducted in August 2010.  Since then, the Veteran has submitted VA progress notes dated from July 2013 to July 2016 which show ongoing follow up evaluation for PTSD symptoms; these records would suggest that the Veteran's symptoms may have been worse, at least at times, than currently rated.  For example, a VA progress note, dated in July 2015, reported an assessment of Veteran with chronic PTSD and chronic pain with occasional bouts of agitation/panic/restlessness, possibly in response to pain exacerbations.  A psychology note, dated in January 2016, reported an assessment of chronic PTSD and chronic pain with bouts of agitation/panic/restlessness.  It was noted that his distrust, avoidance and dysphoria appeared to be a little improved today with some ongoing irritability.  

Also submitted in support of the Veteran's claim is a medical statement from Dr. Michael L. Cesta, FACP, dated in November 2016, indicating that he had interviewed the Veteran and reviewed the medical records.  Dr. Cesta observed that the Veteran has had prolonged psychological distress whenever exposed to internal or external cues associated with Vietnam as well as physiological reactivity.  Dr. Cesta stated that the Veteran has become profoundly socially isolated, despondent, suicidal, angry, and paranoid and begins to act in a very impaired fashion whenever faced with external or internal cues associated with Vietnam.  The formal diagnosis was PTSD, with dissociative symptoms with delayed expression.  

As the record suggests that the Veteran's symptoms have worsened since the August 2010 VA examination, the Board finds that a remand is necessary to obtain a VA examination to ascertain the current severity and manifestations of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

B.  TDIU.

The Veteran essentially contends that his service-connected disabilities, primarily his PTSD, have prevented him from engaging in gainful employment.  

In a medical statement dated in November 2016, Dr. Cesta noted that, when faced with any type of stressful situation, the Veteran will immediately withdraw, and has the potential to become unpredictable, volatile, suicidal, homicidal, dangerous and severely impaired.  An individual like this cannot function in any work environment as it would not be safe, would not be predictable, and certainly be a detriment to any circumstance where there are other individuals in a work setting.  There is no chance that the Veteran could function in any occupational setting.  

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim of entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran has argued that he was unable to maintain substantially gainful employment due to his PTSD.  In his substantive appeal (VA Form 9), dated in July 2014, the Veteran indicated that if he had not had PTSD, he would have been able to overcome his physical impairment and would have been able to perform a sedentary job.  However, it became more and more difficult to control his nerves and emotional problems.  This reasonably raises the question of whether a TDIU is warranted.  In light of Rice and the remand of the claim for a higher rating for PTSD, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Send a letter to the Veteran asking him to identify the names and addresses of all medical care providers who have treated him for PTSD since August 2010.  After securing any necessary releases, obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the file.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159 (e).  

2.  Thereafter, ensure that the Veteran is scheduled for a VA examination to determine the current nature and severity of his PTSD.  The examiner must review the claims file.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail.  A detailed history, to include work history, should be obtained from the Veteran.  Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected PTSD.  The examiner should specifically comment on the functional impairment resulting from the Veteran's PTSD.  The report of examination must include a complete rationale for all opinions expressed.  

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After the requested development has been completed, readjudicate the claims that are the subject of this remand.  If any determination remains unfavorable to the Veteran in any way, he and his attorney should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  Thereafter, the Veteran and his attorney should be given the opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


